NOTICE OF ALLOWABILITY
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on August 18, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on August 18, 2022 in response to the final rejection mailed on May 18, 2022 have been fully considered.  

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Armstrong on September 1, 2022.
Please replace the claim set filed on August 18, 2022 with the following re-written claims. 

1-8.	(Canceled)

9.	(Currently Amended)  A random transesterification method for oils and fats, comprising a step of contactingwith
wherein the purified enzyme composition comprises a lipase that catalyzes a random transesterification reaction; and 
wherein the lipase has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2.

10-11.	(Canceled)

12.	(Currently Amended)  The method of claim 9, wherein the lipase has the following enzymological properties:
(1) action: catalyzing a random transesterification reaction;
(2) molecular weight: having a molecular weight without N-glycan of about 36 kDa, wherein the molecular weight is determined by SDS-PAGE;
(3) temperature stability in oils and fats: being stable at 60°C or lower, wherein the temperature stability is determined using tricaprylin and methyl stearate as substrates and production of methyl caprylate as an index; and
(4) reactivity in oils and fats: showing the highest reactivity at 80°C when allowed to react at 40 to 80°C, wherein the reactivity in oils and fats is determined using cacao butter as a substrate and production of tripalmitin as an index.

13-16.	(Canceled)

17.	(Previously Presented)  The method of claim 12, wherein the lipase further has the following enzymological properties:
(5) pH stability: being stable in a pH range of 3 to 7, wherein the pH stability is determined at 30°C and 1 hour; and
(6) optimum pH: 6. 

18.	(Previously Presented)  The method of claim 9, wherein the N-terminal amino acid sequence of the lipase is VTDEPLENVPGILSHPTI (SEQ ID NO: 1). 

19.	(Previously Presented)  The method of claim 9, wherein the lipase is derived from Candida pararugosa. 

20.	(Currently Amended)  The method of claim 19, wherein the Candida pararugosa is Candida pararugosa NBRC 0966


21.	(Currently Amended)  The method ofthe[[an]] amino acid sequence of

22.	(Canceled)

Claim Objections
The objection to claim 12 in the recitation of “wherein the lipase having the following enzymological properties” is withdrawn in view of the amendment to replace “having” with “has” in the noted phrase. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 9, 12, 17- 20, and 22 under 35 U.S.C. 112(b) as being indefinite in the recitation of “an amino acid sequence equivalent to the amino acid sequence” is withdrawn in view of the amendment to recite “an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2” in claim 9. 

The rejection of claim 17 under 35 U.S.C. 112(b) as being indefinite in the recitation of “The method of claim 9, wherein the lipase further has the enzymological properties: (5) pH stability: being stable in a pH range of 3 to 7, wherein pH stability is determined at 30°C and 1 hour; and (6) optimum pH: 6” is withdrawn in view of the amendment to claim 17 to depend from claim 12 rather than claim 9. 

Claim Rejections - 35 USC § 112(a)
The scope of enablement rejection of claims 9, 12, and 17-20 and the written description rejection of claims 9, 12, 17-20, and 22 under 35 U.S.C. 112(a) are withdrawn in view of the amendment to claim 9 to limit the lipase to catalyzing a random transesterification reaction and having the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2.

Claim Rejections - 35 USC § 101
The rejection of claims 9, 12, 17-20, and 22 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception is withdrawn in view of the amendment to claim 9 to recite “a purified enzyme composition”. The recitation of “purified enzyme composition” indicates the hand of man and as such, the claimed method does not encompass a naturally-occurring process. 

Claim Rejections - 35 USC § 102
The rejection of claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. (JP 2008194011 A; cited on the IDS filed on August 7, 2020; hereafter “Konishi”) is withdrawn in view of the amendment to claim 9 to recite “wherein the lipase has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2”. Konishi does not teach or suggest a lipase having the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2.

Claim Rejections - 35 USC § 103
The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Konishi (supra) in view of Arous et al. (Eng. Life Sci. 17:226-236, 2017; cited on the IDS filed on August 7, 2020; hereafter “Arous”) and Mori et al. (US 2010/0048909 A1; cited on Form PTO-892 mailed on May 18, 2022; hereafter “Mori”) is withdrawn in view of the amendment to claim 9 to recite “wherein the lipase has the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2”. The combination of Konishi, Arous, and Mori does not teach or suggest a lipase having the amino acid sequence of SEQ ID NO: 2 or an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656